DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 03 2021 have been fully considered but they are not persuasive.
Regarding Section 102 Rejections, the rejection now states that the disclosure of Astrom finds support at US 62/480,849 inter alia Fig. 2-6, Para 8, 25-27, 30-33, 39-41, 49 and 59-66.  The examiner notes that the text of the provisional application is practically verbatim with the text of non-provisional application. 
The applicant argues that Astrom does not disclose “for each of the at least two sets of control channel parameters, an indication of the at least one time unit to which the set of control channel parameters corresponds.”  The examiner disagrees.  Astrom illustrates this limitation at Fig. 2 “First Control Resource Set” “Second Control Resource Set” “Time Slots in 1st State”  “Time Slots in 2nd State,” where it can clearly be seen that each type of control resource set corresponds to a separate set of time slots.  Fig. 4 135 Para 64 “the two or more control resource sets include a first control resource set is used to transmit downlink control information in a first set of time slots corresponding to a first state, and the second control resource set is used to transmit downlink control information in a second set of time slots corresponding to a second state. Once the control resource sets are determined, the base station 20 transmits one or more resource identifiers to the wireless device 30 that enable the wireless device 30 to determine the two or more control resource sets to use for receiving the downlink Para 41 “Because the timing of the SS block is known to the wireless device 30, the wireless device 30 is able to determine whether the SS block is present in a particular time slot” this indication is inherent.  In Para 42 “the state of the time slot is determined by the presence or absence of the SS block…the base station 20 may signal a set of time slots…in which synchronization signal blocks may be transmitted” this indication is explicit. 
Regarding Section 103 Rejections, the examiner clearly indicated in his rejection that support for Astrom was found in provisional application, therefore the examiner maintains his position that Astrom is prior art.
On Pages 13 and 14 of his arguments, the applicant seems to be arguing that Astrom is teaching determining which in which time slot a control resource set is used by detecting the presence or absence of a synchronization signal.  This argument would be the result of an incomplete reading of both the examiner’s rejection and the Astrom reference.  As the examiner clearly explained above and in his rejection below, Astrom at Fig. 3 115 Fig. 4 135 Para 41 42 and 64 discloses the base station indicates to the terminal 
(A)  which control resource sets corresponds to time slots with and without a synchronization signal and 
(B)
The applicant argues on Pages 14 and 15 that Harada teaches “Acquiring an SS block index from a received PBCH or identifying time index information corresponding to the SS block index.”  The applicant’s argument is the result of an inadequate reading of the examiner’s rejection and Harada.  The examiners on Page 9 of the previous rejection clearly states “Harada discloses something Astrom does not explicitly disclose: a particular time slot corresponds to a particular time slot index,” and the cited section of Harada discloses exactly that.    In order to tell one time slot from another, time slots are assigned numbers, a time index.  Since Astrom does not explicitly disclose this, the examiner relies on Harada, Para 45, to teach the existence of a time slot index in the prior art.  The examiner notes that the existence of the time slot index was well-known to those of ordinary skill in the art at the time the invention was filed.
The examiner maintains his position that the motivation for combining Astrom and Harada is to allow a wireless device to receive control information in time slots where a synchronization signal is transmitted.  The examiner relies on Harada merely to teach the existence in the prior art of a number used to distinguish one time slot from another, called a time slot index.
The applicant states on Page 10 of his arguments that no new matter was added, but on Page 17
While neither Astrom nor Harada teaches that a control resource set configuration includes a numerology, the examiner finds that this is taught by Liao et. al. (US 2018/0368116 A1) at Para 80.  The examiner notes that one of the major changes in the 5th Generation (5G) /New Radio (NR) system compared to previous systems is the introduction of multiple numerologies.  Furthermore, one of the major difference between the “control resource sets” of 5G/NR and previous control resources is that “control resource sets” can have different numerologies.
The examiner notes that, given that a control resource set is associated with a numerology, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the configurations of two different control resource sets to have the same numerology.  There are only two choices for the numerology of two different control resource sets: they may be the same or different, and the choice of two control resource sets having the same numerology would have been "Obvious to try," choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I (E).  
The applicant argues on Page 17 that the examiner engaged in impermissible hindsight in combining Astrom and Harada.  The examiner disagrees.  The examiner merely relies on Harada to teach something not explicitly disclosed in Astom, that in the prior art, in order to tell one time slot from another, each time slot is assigned a unique number called a time slot index.
For the reasons given above, and for further reasons given below, the independent claims are not yet in condition for allowance
Regarding Dependent Claims, for the reasons given above and below, the dependent claims are not yet in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-34 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 21 and 28, the claims recite “the at least two sets of control channel parameters correspond to a same numerology.”  This limitation does not find support in the specification.  Fig. 1A, 1B, 2, 9A, 9B, 9C, 10 12A and 12B show that different time units, corresponding to different control channel parameters in the claims, have different numerologies.  Para 4-7, 13, 106 and 118 of the instant specification clearly refer to different numerologies.  Para 12, 14, 117 and 122 merely recite “numerology” without mentioning that different sets of control channel parameters may have the same numerology.  Para 130-134 recite numbered numerologies.  Presumably, numerologies with different numbers are different, for otherwise there would be no point in assigning them different labels.
Regarding Claims 22-27 and 29-34, they are rejected as dependent on rejected claims 21 and 28.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Astrom et. al. (US 2020/0084752 A1).
The disclosure of Astrom find support at US 62/480,849 inter alia Fig. 2-6, Para 8, 25-27, 30-33, 39-41, 49 and 59-66
Regarding Claim 35, Astrom discloses an apparatus (Fig. 7 Para 82) comprising: 
a non-transitory memory storage comprising instructions (Fig. 7 340 Memory 345 Program Para 85) and 
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform operations (Fig. 7 310 Processing Cir Para 84 85) comprising: 
determining at least two sets of control channel parameters (Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 4 130 Para 64 “The base station 20 two or more control resource sets to use for transmitting downlink control information to a wireless device 30 (block 160)” “Control Resource Set” corresponds to control channel and the “resource identifiers” are control resource parameters specifying the location of the time-frequency resources for each control resource set), wherein each Fig. 2 “Time Slot” Para 41 42 64 “time slot” corresponds to time unit); and 
sending first configuration information to a terminal, wherein the first configuration information comprises the at least two sets of control channel parameters (Fig. 4 135 Para 64 “the two or more control resource sets include a first control resource set is used to transmit downlink control information in a first set of time slots corresponding to a first state, and the second control resource set is used to transmit downlink control information in a second set of time slots corresponding to a second state. Once the control resource sets are determined, the base station 20 transmits one or more resource identifiers to the wireless device 30 that enable the wireless device 30 to determine the two or more control resource sets to use for receiving the downlink control information (block 170)” The “control resource sets” and associated “resource identifiers” correspond to first configuration information)
and, for each of the at least two sets of control channel parameters, an indication of the at least one time unit to which the set of control channel parameters corresponds (Fig. 2 “First Control Resource Set” “Second Control Resource Set” “Time Slots in 1st State”  “Time Slots in 2nd State”  Fig. 4 135 Para 40 41 42 “the base station 20 may signal a set of time slots…in which synchronization signal blocks may be transmitted” Para 64. The base station clearly indicates a first control resource set to be used in time slots without a synchronization signal (SS) and second control resource set to be used in time slots with a synchronization signal (SS) present.  Furthermore, the base station indicates exactly which time slots a synchronization signal (SS) is transmitted in.  All other time slots are those in which a synchronization signal is not transmitted.  
Regarding Claim 36, Astrom discloses at least one set of the at least two sets of control channel parameters corresponds to a plurality of time unit indexes (Fig. 2 “First Control Resource Set” “Time Slots in 1st State” Para 40-42)
Regarding Claim 37, Astrom discloses the set of one or more control channel parameters comprises a resource location corresponding to a control resource set (Para 45 “the base station 20 sends one or more resource identifiers to the wireless device to indicate the first control channel resources, the second control channel resources, or both”); and the resource location corresponding to the control resource set comprises: a resource start location and a resource end location that correspond to the control resource set (Para 47 “In one embodiment, the base station 20 sends the wireless device 30 a bitmap (i.e., resource identifier) indicating the control channel resources, i.e., resource elements, in the first control resource set” Para 48 “the resource identifier may comprise an indication of a frequency range. The frequency range may be indicated by a first frequency/subcarrier and a last frequency/subcarrier in the range”)
Regarding Claim 40, Astrom discloses the time unit is a slot (Fig. 2 “Time Slot” Para 40-42 64)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-23, 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1) in view of Liao et. al. (US 2018/0368116 A1) and in further view of what was known by one of ordinary skill in the art at the time the invention was filed and of Harada et. al. (US 2020/0119965 A1)
The disclosure of Astrom find support at US 62/480,849 inter alia Fig. 2-6, Para 8, 25-27, 30-33, 39-41, 49 and 59-66.
The disclosure of Liao finds support at US 62/520,614 inter alia Claim 2
Regarding Claim 21, Astrom discloses a method (Fig. 3 Para 54-56), comprising: 
receiving, by a communication apparatus from a network device, first configuration information (Fig. 3 110 Para 55 “control resource sets” and associated “resource identifiers” correspond to first configuration information, “wireless device” corresponds to communications apparatus and “base station” corresponds to network device.), 
wherein: the first configuration information comprises at least two sets of control channel parameters (Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 3 110 Para 40-42 55 where “Control Resource Set” and associated “resource identifiers” corresponds to control channel parameters); and 
each set of the at least two sets of control channel parameters corresponds to at least one time unit (Fig. 2 “Time Slots in 1st  State” “Time Slots in 2nd State” Fig. 3 115 Para 41 42 56 “time slot” corresponds to time unit); and 
Fig. 2 Fig. 3 120 Para 40 41 “Because the timing of the SS block is known to the wireless device 30, the wireless device 30 is able to determine whether the SS block is present in a particular time slot and select either the first control resource set or the second control resource set to monitor for DCI depending on whether the SS block is present or not“ Para 42 55 56)
Liao discloses something Astrom does not explicitly disclose: a control resource set configuration includes a numerology (Para 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the configurations of two different control resource sets to have the same numerology.  There are only two choices for the numerology of two different control resource sets: they may be the same or different and the choice of two control resource sets having the same numerology would have been "Obvious to try," choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I (E).  
Harada discloses something neither Astrom nor Liao nor what was known by one of ordinary skill in the art at the time the invention was filed explicitly disclose: a particular time slot corresponds to a particular time slot index (Para 45 “…the time index (the symbol number, the slot number, etc.) corresponding to the SS block” where “time index” and “slot number” corresponds to time slot index.  In order to tell one time slot from another, it is necessary to assign each time slot a number)
Para 8). 
Regarding Claim 22, Astrom discloses at least one set of the at least two sets of control channel parameters corresponds to a plurality of time unit indexes (Fig. 2 “First Control Resource Set” “Second Control Resource Set” “Time Slots in 1st State” “Time Slots in 2nd State” Para 40-42)
Regarding Claim 23, Astrom discloses the set of one or more control channel parameters comprises a resource location corresponding to a control resource set (Para 45 “the base station 20 sends one or more resource identifiers to the wireless device to indicate the first control channel resources, the second control channel resources, or both”); and the resource location corresponding to the control resource set comprises: a resource start location and a resource end location that correspond to the control resource set (Para 47 “In one embodiment, the base station 20 sends the wireless device 30 a bitmap (i.e., resource identifier) indicating the control channel Para 48 “the resource identifier may comprise an indication of a frequency range. The frequency range may be indicated by a first frequency/subcarrier and a last frequency/subcarrier in the range”)
Regarding Claim 27, Astrom discloses the time unit is a slot (Para 40-42 55-56)
Regarding Claim 28, Astrom discloses an apparatus (Fig. 6 Para 78) comprising: 
a non-transitory memory storage comprising instructions (Fig. 6 240 Memory 245 Program Para 81); 
and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform operations (Fig. 6 210 Processing Cir Para 80-81) comprising: 
receiving first configuration information from a network device (Fig. 3 110 Para 55), wherein: 
the first configuration information comprises at least two sets of control channel parameters (Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 4 110 Para 40-42 64); and 
each set of the at least two sets of control channel parameters corresponds to at least one time unit (Fig. 2 “Time Slot” Fig. 3 115 Para 41 42 56); and 
determining, based on a time unit and the first configuration information, a set of one or more control channel parameters corresponding to the time unit (Fig. 2 Fig. 3 120 Para 40-42 55-56)
Para 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the configurations of two different control resource sets to have the same numerology, Manual of Patent Examining Procedure 2143 I (E).  
Harada discloses a particular time slot corresponds to a particular time slot index (Para 45)
Regarding Claim 29, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, and Harada discloses claim 29 as explained in claims 22 and 28.
Regarding Claim 30, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, and Harada discloses claim 30 as explained in claims 23 and 28.
Regarding Claim 34, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, and Harada discloses claim 29 as explained in claims 27 and 28.
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Liao et. al. (US 2018/0368116 A1) and in further view of what was known by one of ordinary skill in the art at the time the invention was filed and of Harada et. al. (US 2020/0119965 A1) and of Takeda et. al. (20200052846)
Regarding Claim 24, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, and Harada discloses the method of claim 23.
Takeda discloses something neither Astrom nor Liao nor what was known to one of ordinary skill in the art at the time the invention was filed, nor Harada explicitly discloses: mapping between a first resource group and a second resource group in a control channel; the first resource group comprises the second resource group; the mapping between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group (Abstract “a downlink control channel, which is transmitted by using a downlink control channel element comprised of a plurality of resource element groups (REGs) and/or one or more REG groups” Para 42 “an REG group may be referred to as an "REG bundle"” where “Control Channel Element (CCE)” corresponds to first resource group, where “REG” corresponds to the second resource group, where “REG bundle” corresponds to third resource group, where “control channel element comprised of a plurality of resource element groups (REGs)” corresponds to the mapping between a first resource group and a second resource group.  Since an “REG bundle” consists of one or more “REGs,” it corresponds to “a quantity of second resource groups included in a third resource group”
See Para 113 of the instant application “In this disclosure, the CCE may be referred to as a first resource group, the REG may be referred to as a second resource group, and a REG bundle may be referred to as a third resource group. The first 
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a first resource group and a second resource group in the control resource set; the first resource group comprises the second resource group; the mapping manner between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group.  The motivation is to control data scheduling in further (Fifth Generation) communications systems as taught by Takeda (Para 7).
Regarding Claim 31, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, Harada and Takeda discloses claim 31 as explained in claims 24 and 28.
Claims 25, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1) in view of Liao et. al. (US 2018/0368116 A1) and in further view of what was known by one of ordinary skill in the art at the time the invention was filed and of Harada et. al. (US 2020/0119965 A1) and of Xu et. al. (2015/0063281).
Regarding Claim 25, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed and Harada discloses the method of claim 21.
Xu discloses something neither Astrom nor Liao nor what was known to one of ordinary skill in the art at the time the invention was filed, nor Harada explicitly discloses:
a mapping manner between a physical downlink control channel candidate and a first resource group (Abstract “eCCE or CCE resources to which E-PDCCH candidates on the first aggregation level are mapped” where “Enhanced-Physical Downlink Control Channel (e-PDCCH) candidate” corresponds to physical downlink control channel candidate and where “Enhanced Control Channel Element (eCCE)/CCE” corresponds to first resource group); 
the physical downlink control channel candidate is carried on the first resource group (Abstract Para 4 “one PDCCH may include 1, 2, 4, or 8 CCEs, that is, corresponding aggregation levels are 1, 2, 4, and 8 respectively, and quantities of PDCCH candidates on the aggregation levels are 6, 6, 2, and 2 respectively”); and 
the mapping manner between the physical downlink control channel candidate and the first resource group comprises: 
mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain (Para 4 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into a localized E-PDCCH…The localized E-PDCCH is mapped to one PRB or consecutive PRBs in a localized manner” Para 4 discloses L first resource groups, see above.  “Localized” 
mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain (Para 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into…a distributed E-PDCCH… distributed E-PDCCH is mapped to multiple PRBs in a distributed manner” where “distributed” corresponds to inconsecutive in frequency domain When the Physical Resource Blocks (PRBs) are inconsecutive in the frequency domain, the CCEs and E-PDCCH composed of them are also inconsecutive in the frequency domain) , wherein 
L is a positive integer and represents an aggregation level of the physical downlink control channel candidate (Abstract Para 4 See above)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a physical downlink control channel candidate and a first resource group; the physical downlink control channel candidate is carried on the first resource group; and the mapping manner between the physical downlink control channel candidate and the first resource group comprises: mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain; or mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain, wherein L is a positive integer and represents an aggregation level of the physical downlink control channel candidate.  Para 6).
Regarding Claim 26, Astrom discloses a control resource set may be part of a physical downlink control channel (Para 40)
Xu discloses physical downlink control channel candidates at different aggregation levels (Abstract) and the location of resources used by physical downlink control channel candidates at different aggregation levels correspond to a resource index (Para 83-84 “j is an index of the first PRB group” corresponds to a location of resources used by physical downlink control channel candidates and the resource index, “the offset value may ensure that E-PDCCH candidates…on different aggregation levels are mapped to different positions in the first PRB group” corresponds to physical downlink control channel candidates at different aggregation levels)
Regarding Claim 32, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, Harada and Xu discloses claim 32 as explained in claims 25 and 28.
Regarding Claim 33, the combination of Astrom, Liao, what was known to one of ordinary skill in the art at the time the invention was filed, Harada and Xu discloses claim 33 as explained in claims 26 and 28.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1) in view of Takeda et. al. (20200052846)
Regarding Claim 38, Astrom discloses the apparatus according to claim 37.
Takeda discloses something Astrom does not explicitly disclose: mapping between a first resource group and a second resource group in a control channel; the Abstract Para 42 “where “CCE” corresponds to first resource group, where “REG” corresponds to the second resource group, where “REG bundle” corresponds to third resource group, where “control channel element comprised of a plurality of resource element groups (REGs)” corresponds to the mapping between a first resource group and a second resource group.  Since an “REG bundle” consists of one or more “REGs,” it corresponds to “a quantity of second resource groups included in a third resource group”. 
See Para 113 of the instant application)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a first resource group and a second resource group in the control resource set; the first resource group comprises the second resource group; the mapping manner between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group.  The motivation is to control data scheduling in further (Fifth Generation) communications systems as taught by Takeda (Para 7.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Xu et. al. (2015/0063281).
Regarding Claim 39, Astrom discloses the apparatus according to claim 37.
Takeda discloses something Astrom does not explicitly disclose: 
a mapping manner between a physical downlink control channel candidate and a first resource group (Abstract “eCCE or CCE resources to which E-PDCCH candidates on the first aggregation level are mapped” where “Enhanced-Physical Downlink Control Channel (e-PDCCH) candidate” corresponds to physical downlink control channel candidate and where “Enhanced Control Channel Element (eCCE)/CCE” corresponds to first resource group); 
the physical downlink control channel candidate is carried on the first resource group (Abstract Para 4 “one PDCCH may include 1, 2, 4, or 8 CCEs, that is, corresponding aggregation levels are 1, 2, 4, and 8 respectively, and quantities of PDCCH candidates on the aggregation levels are 6, 6, 2, and 2 respectively”); and 
the mapping manner between the physical downlink control channel candidate and the first resource group comprises: 
mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain (Para 4 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into a localized E-PDCCH…The localized E-PDCCH is mapped to one PRB or consecutive PRBs in a localized manner” Para 4 discloses L first resource groups, see above.  “Localized” corresponds to consecutive in frequency domain.  When the Physical Resource Blocks 
mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain (Para 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into…a distributed E-PDCCH… distributed E-PDCCH is mapped to multiple PRBs in a distributed manner” where “distributed” corresponds to inconsecutive in frequency domain When the Physical Resource Blocks (PRBs) are inconsecutive in the frequency domain, the CCEs and E-PDCCH composed of them are also inconsecutive in the frequency domain) , wherein 
L is a positive integer and represents an aggregation level of the physical downlink control channel candidate (Abstract Para 4 See above)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a physical downlink control channel candidate and a first resource group; the physical downlink control channel candidate is carried on the first resource group; and the mapping manner between the physical downlink control channel candidate and the first resource group comprises: mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain; or mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain, wherein L is a positive integer and represents an aggregation level of the physical downlink control channel candidate.  Para 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463